DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtkamp (US 4,471,338). 
Regarding claim 1, Holtkamp discloses an infinite switch (Fig. 3), the infinite switch comprising: a front cover (60), a back cover (13), a base (50) secured between the front cover and the back cover (Fig. 3); a floating shaft (40) extending through the front cover and the base; a cam (30) fixed to the base and slidingly receiving an end of the floating shaft (Fig. 3); wherein the floating shaft is moveable in an axial direction extending parallel to a longitudinal axis of the floating shaft and the cam is fixed to prevent movement of the cam in the axial direction (Figures 6a-6c).
Regarding claim 2, Holtkamp further discloses the floating shaft having a channel in a keyed end, a spring (68) extending from inside the channel to abut the cam (Fig. 3).
Regarding claim 3, Holtkamp further discloses the keyed end has a square cross section and a cooperating cavity of the cam provides a square bearing surface that receives the keyed end such that rotation of the floating shaft rotates the cam (Fig. 3).
Regarding claim 4, Holtkamp further discloses the cam having a ramped cam surface (35), wherein the rotation of the ramped cam surface moves a cam follower of a terminal within the infinite switch (Fig. 1).
Regarding claim 11, Holtkamp discloses an infinite switch (Fig. 3), the infinite switch comprising: a floating shaft (40) extending through a front cover (60), a washer (45), and a base (50) to a cam (30) within the infinite switch; a ring (44) fixed to and surrounding the floating shaft; a first stop defined by the washer; a second stop defined by the cam fixed to the base (Figures 6a-6c); wherein movement of the floating shaft in directions extending parallel to a longitudinal axis of the shaft is limited by the ring as it abuts either the first stop or the second stop (Figures 6a-6c).
Regarding claim 12, Holtkamp further discloses the floating shaft extending through a through cavity of the washer, the through cavity surrounded by a cylindrical wall of the washer (Fig. 3).
Regarding claim 13, Holtkamp further discloses the cylindrical wall includes a notch (45a), the ring includes a detent receivable in the notch, and the floating shaft has a channel in a keyed end, a spring extends from inside the channel to abut the cam (Fig. 2).
Regarding claim 14, Holtkamp further discloses the infinite switch having a first state, wherein in the first state the spring biases the ring of the floating shaft into the through cavity of the washer (Fig. 6c).
Regarding claim 15, Holtkamp further discloses in the first state the detent is rotationally fixed inside the notch (C. 5, L. 66-68 and C. 6, L. 1-19).
Regarding claim 16, Holtkamp further discloses the infinite switch having a second state, wherein the in the second state, a pushing force applied to the floating shaft in a first direction parallel to the longitudinal axis of the shaft and towards the cam compresses the spring between the floating shaft and the cam (Fig. 6b).
Regarding claim 17, Holtkamp further discloses in the second state the detent is located outside the notch (Fig. 6b).
Regarding claim 18, Holtkamp further discloses in the second state the floating shaft is rotatable (C. 5, L. 66-68 and C. 6, L. 1-19).
Regarding claim 19, Holtkamp further discloses the cam is fixed to the base while the floating shaft moves from the first state to the second state (Fig. 1).
Regarding claim 20, Holtkamp further discloses movement from the first state to the second state requires the pushing force to move the detent outside the notch and a rotational force to rotate the detent such that when the pushing force is removed, the floating shift does not move in a direction away from cam and the detent abuts the cylindrical wall and remains outside the notch (Fig. 6c and C. 5, L. 66-68 and C. 6, L. 1-19).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Holtkamp.
Regarding claim 5, Holtkamp further discloses a washer (45) having a cylindrical wall surrounding a through cavity of the washer (Fig. 3).
Holtkamp fails to disclose the washer located between the front cover and the base.
Since shifting the position of the washer would not have modified the operation of the device, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtkamp to place the washer between the front cover and the base, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claim 6, Holtkamp further teaches the cylindrical wall of the washer includes a notch (45a).
Regarding claim 7, Holtkamp further teaches the floating shaft extends through the washer, the floating shaft includes a ring having a detent, the ring fixed to and surround the floating shaft, the detent receivable in the notch (Fig. 2).
Regarding claim 8, Holtkamp further teaches the cam mounts to a mounting boss (the receiving portion of 50) of the base, wherein a cylindrical wall of the cam is located between the shaft and the mounting boss (Fig. 3).
Regarding claim 9, Holtkamp further teaches movement of the floating shaft in the axial direction towards the cam a push distance that is equal to the height of the cylindrical wall of the washer, unseats the detent from the notch (C. 5, L. 66-68 and C. 6, L. 1-19).
Regarding claim 10, Holtkamp further teaches the floating shaft and the cam are rotatable only after the detent is completely outside the notch (C. 5, L. 66-68 and C. 6, L. 1-19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833